Citation Nr: 0320249	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  99-08 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
hyperglycemia with seizures for the period beginning July 23, 
1998.

2.  Entitlement to a rating in excess of 10 percent for 
hyperglycemia with seizures for the period prior to July 23, 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from July 1986 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claims of 
(1) entitlement to service connection for multiple sclerosis 
and (2) entitlement to a rating in excess of 10 percent for 
hyperglycemia with seizures.  The veteran appealed this 
decision, and the RO subsequently awarded the veteran an 
increase in the evaluation of her hyperglycemia with seizures 
to 20 percent disabling, effective July 23, 1998.

The case has been before the Board previously.  In September 
1999, the claimant's representative filed a motion to have 
the claimant's appeal advanced on the docket due to financial 
hardship.  In October 1999, the Board granted the motion to 
advance the claimant's appeal on the docket pursuant to 38 
C.F.R. § 20.900(c) and remanded the case for additional 
development.  In September 2001, the Board again remanded the 
case for additional development with respect to the issue of 
an increased rating for hyperglycemia with seizures, and 
denied the multiple sclerosis service connection claim.


REMAND

When the case was again received by the Board in September 
2002, further review indicated that private medical records 
were still outstanding.  The Board thus requested that the 
veteran complete and sign a VA Form 21-4142 (Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA)) for each non-VA physician, to include 
A. Landry, M.D. and I. Scaltsas, M.D.  Although the veteran 
completed a form with respect to Dr. Landry, it does not 
appear that the records were requested because specific dates 
were not provided by the veteran.  However, copies of 
treatment records from B. B. Nguyen, M.D., and a December 
2002 Bossier City Fire Department EMS report were received 
and associated with the claims folder.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Obtain the veteran's medical 
records from Dr. Landry, for any 
treatment of hyperglycemia with minor 
seizures.  The address for Dr. Landry 
is: The Family Doctors, 8383 
Millicent Way, Shreveport, Louisiana 
71105.

2.  Obtain the veteran's medical 
records from Dr. Scaltsas, for any 
treatment of hyperglycemia with minor 
seizures.  (The veteran has not 
provided either dates or an address 
for the claimed treatment from this 
physician.)

3.  The RO should re-adjudicate the 
veteran's claims in light the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If any benefit 
sought on appeal remains denied, the 
appellant and her representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


